DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 18-20, which were claims previously withdrawn from consideration during examination, without traverse, as drawn to a non-elected invention.

Allowable Subject Matter
Claims 1-3, 6-12, 14-17 and new claims 21-23 have been examined and found allowable over the prior art of record.  
The closest prior art (Monclin, US 2015/0368541 A1 to Monclin et al.) does not teach or suggest the method of controlling rheology of a treatment (in accordance with present independent claims 1 and 10) that comprises a step of determining a desired average aspect ratio, and processing the cellulose with a processing technique (such as the ones specified in claim 1), wherein the cellulose feedstock is selected from cotton, wood, wood pulp, ramie, sisal, valonia, tunicates, Enterobacter, Acetobacter, Achromobacter, Agrobacterium, Alacaligenes, Azotobacter, Komagataeibacter, Pseudomonas, Rhizobium, Sarcina, Gluconacetobacter, or a combination thereof, as recited in the present independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

May 14, 2021